Citation Nr: 0110987	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for Haglund's 
deformity of the right heel, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for Haglund's 
deformity of the left heel, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for a lower back 
disability claimed as secondary to service-connected 
Haglund's deformity of the right and left heels.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to November 
1987 and from October 1992 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran's claims for 
increased evaluations for Haglund's deformity of the right 
and left heels were denied.  This matter also comes before 
the Board on appeal from an October 1999 rating decision of 
the Pittsburgh, Pennsylvania RO, wherein the RO denied 
serviced connection for a lower back disability claimed as 
secondary to service-connected Haglund's deformity of the 
right and left heels.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for Haglund's deformity of the right and left 
heels has been obtained by the RO.

2.  The veteran's service-connected Haglund's deformity of 
the right heel is manifested by complaints of pain with 
objective findings of full right ankle motion; functional 
impairment is consistent with not more than marked limitation 
of motion.

3.  The veteran's service-connected Haglund's deformity of 
the left heel is manifested by complaints of pain with 
objective findings of full left ankle motion; functional 
impairment is consistent with not more than marked limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for Haglund's 
deformity of the right heel have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71, 
Diagnostic Codes, 5019, 5271 (2000).

2.  The criteria for a higher evaluation for Haglund's 
deformity of the left heel have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes, 5019, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran complained of 
problems with his feet and that he was diagnosed as having 
Haglund's deformity, bilaterally.

In May 1996 the RO granted service connection for Haglund's 
disease of the right and left heels and a 10 percent 
evaluation was assigned for each heel.

A VA examination report dated in December 1997 shows that 
dorsiflexion was limited to 5 degrees in the left ankle and 
to 10 degrees in the right ankle.  Plantar flexion was to 20 
degrees in the left ankle and to 25 degrees in the right 
ankle.

In a rating decision dated in February 1998 the RO increased 
the evaluation for the left heel to 20 percent disabling and 
continued the 10 percent evaluation for the right heel.

In November 1998 the veteran submitted a claim for evaluation 
greater that his current combined evaluations of 30 percent 
for Haglund's disease for the left and right heels.

The veteran underwent a VA examination in March 1999.  He 
complained of constant pain and stiffness, especially in the 
morning.  He stated that he could not walk far and that he 
awoke with pain during the night.  He stated that sometimes 
he "walked funny" because he had to put his weight on his 
toes.  On examination he had calluses and bullae at the base 
of both Achilles tendons and there was a valgus deviation of 
the left Achilles, which was tender to the touch and somewhat 
swollen.  The range of motion showed plantar flexion to 75 
degrees for the left ankle and to 60 degrees for the right 
ankle.  The diagnosis was bursitis of the Achilles tendon, 
bilateral.

X-rays of the veteran's ankles were taken by the Pittsburgh 
VA Medical Center (VAMC) in March 1999.  There was no 
evidence of fracture or dislocation of either ankle.  The 
ankle mortise of each ankle was intact.  Tiny spurs were 
noted at the posterior margins of both calcanei as well as a 
rounded, 4.0 mm in diameter area of sclerosis within the mid 
portion of the right calcaneus, which had the appearance of a 
small sclerotic bone island.

In a rating decision dated in March 1999 the RO increased the 
evaluation to 20 percent for the right heel.

In January 2000 the veteran participated in a hearing before 
a hearing officer at the RO.  The veteran testified that he 
was in constant pain 24 hours per day and that he was 
awakened by throbbing pain if he rolled over into positions 
other than his side and stomach.  He testified that in the 
mornings his ankles were "locked" and he had to bend them 
back and forth to loosen them up.  He also testified that he 
had to teach himself to walk differently because walking 
"like a normal person" made his legs hurt.  He testified 
that the more he walked the more they hurt.  He said, "I 
work three to eleven so by the time I get to work, I've 
already walked on it half a day so by eleven o'clock at night 
you can imagine it's bad because I've been on it all day."  
He also testified that his disability prevented him from 
recreational activities such as hunting, fishing, bowling, 
and golfing.  He said that it was hard to walk and that the 
pain would begin in his heels and after he walked about a 
mile the pain started to travel up his legs.  He also 
testified that he would have a severe, stabbing pain in his 
heels.

The veteran underwent a VA examination in January 2000.  The 
veteran reported that the pain in his heels slowly worsened 
and that he had to alter his gait pattern.  He complained of 
an aching pain that he felt 24 hours a day, seven days a 
week.  He stated that he was able to walk, but that activity 
worsened the pain.  He also complained of a burning sensation 
of the heel when he put his legs down.  On examination the 
examiner noted that the veteran's gait was normal, he had a 
normal heel and toe walk, did not wear a brace, stood without 
assistance and was negative for Romberg sign.  His feet 
appeared normal bilaterally, he had a normal looking arch, 
and had no deformity of the toes.  There were no scars or 
skin defects.  The Achilles tendon was intact, but was tender 
at the insertion, and was exquisitely tender over the 
posterior part of the calcaneus.  He was otherwise non-tender 
over the remaining part of the foot.  Upon heel rise he was 
able to restore the varus alignment of his heel.  The range 
of motion was symmetric bilaterally, which were 20 degrees 
dorsiflexion, 45 degrees plantar flexion, 30 degrees 
inversion, and 20 degrees eversion.  There was slight 
crepitus over the subtalar joint bilaterally.  The examiner 
noted that the veteran's inversion and eversion were good, 
and that he had normal strength at 5/5 in all muscle groups 
except for right toe extensors.  X-rays of both heels and 
ankles revealed osteophytes at the insertion of the Achilles 
tendons bilaterally, which were small.  The examiner's 
assessment was that bilateral heel pain was most likely 
secondary to Achilles tendonitis.  There was no evidence of 
calcification and/or osteophyte that was consistent with his 
symptoms.  The examiner also noted that the veteran's 
symptoms had not changed significantly over the past five 
years.

Legal Analysis

The veteran contends that the RO erred by failing to increase 
the evaluations for his service-connected Haglund's disease 
of the left and right heels.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of Ratings.  In 
evaluating disability, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The veteran was notified in the November 1999 statement of 
the case (SOC) and February 2000 supplemental statement of 
the case (SSOC) that the criteria under which the current 20 
percent evaluations were assigned are the maximum allowed 
under Diagnostic Code 5271.  The applicable laws and 
regulations contained therein provided sufficient 
notification of information relevant to his claim. 

With regard to the duty to assist, the veteran indicated in 
the notice of disagreement dated in January 2000 that there 
were no additional treatment records.  He stated that the 
only treatment he received after service was at the 
Pittsburgh VAMC where he received a cortisone shot.  Since 
the evidence of record contains treatment records from the 
Pittsburgh VAMC that make reference to the injection, it does 
not appear as though there are any outstanding medical 
records.  The veteran was also afforded VA examinations in 
March 1999 and January 2000 and the reports of these findings 
are associated with the claims file.  In addition, the 
veteran requested a personal hearing and in January 2000 a 
hearing was held at the RO.  

Thus, having fully satisfied the statutory requirements in 
the Veteran's Claims Assistance Act of 2000 through the 
action undertaken by the RO, the Board may proceed with 
adjudicating the matter before it.

The veteran is currently assigned an evaluation of 20 percent 
for each heel under Diagnostic Code 5271 (2000), limited 
motion of ankle.  Under the applicable criteria, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation. 3 8 C.F.R. § 4.71a, Diagnostic Code 5271.  This 
is the maximum rating provided by the cited code.  

Dorsiflexion of the ankle from zero to 20 degrees and plantar 
flexion of the ankle from zero to 45 degrees are considered 
full. 38 C.F.R. § 4.71, plate II.  

The VA examination report dated in March 1999 shows ankle 
dorsiflexion to 25 degrees on the right and to 20 degrees on 
the left.  Ankle plantar flexion was to 60 degrees on the 
right and to 75 degrees on the right.  The VA examination 
report dated in January 2000 shows that, bilaterally, the 
ankle dorsiflexion was to 20 degrees and the plantar flexion 
was to 45 degrees.  The findings reflect full range of motion 
for both ankles.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
In this case, it is clear that the RO has already considered 
functional impairment as mandated by DeLuca in the assignment 
of evaluations of 20 percent for marked limitation of motion 
since objective findings show that the ankle motion was 
essentially full, bilaterally.

Since the veteran is currently evaluated at the maximum level 
of disability allowable under this Diagnostic Code 5271 the 
only other diagnostic codes for an ankle disability that 
offers a higher evaluation is Diagnostic Code 5270, ankylosis 
of the ankle.  This code provides a 20 percent evaluation 
when there is ankylosis of the ankle in plantar flexion at 
less than 30 degrees.  A higher evaluation of 30 percent is 
warranted when there is ankylosis in plantar flexion between 
30 degrees and 40 degrees or in dorsiflexion between zero 
degrees and 10 degrees.  A higher evaluation of 40 percent is 
warranted when there is ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).  
The latest examination did not reveal any objective findings 
of functional impairment that would be consistent with more 
than marked limitation of ankle motion.  The examiner noted 
that he walked with a normal gait and there was no 
significant weakness.  While the veteran has complained of 
pain, based on the evidence of record, the veteran's service-
connected disability does not warrant a higher evaluation 
under this code because there is no indication of functional 
impairment consistent with ankylosis in either ankle.

Since the preponderance of the evidence is against the 
veteran's claim for increased evaluations for Haglund's 
disease of both heels, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

A higher evaluation for Haglund's disease of the right heel 
is denied.

A higher evaluation for Haglund's disease of the left heel is 
denied.


REMAND

The veteran also contends that the RO erred by not granting 
service connection for a lower back disability claimed as 
secondary to the service-connected Haglund's deformity of the 
right and left heels.

The Board finds that upon review of the file, the RO has not 
satisfied the requirements of the VCAA on the issue of 
entitlement to service connection for a lower back disability 
with regard to the duty to assist.  Specifically, during a 
January 2000 VA examination the veteran stated that he 
received treatment from a private orthopedic surgeon, Dr. 
Keye, and that he had recently undergone a MRI.  A review of 
the record reveals that neither the treatment records from 
the private physician nor the results of the MRI were 
obtained by the RO.  Thus, these medical records should be 
requested on Remand.

Furthermore, since additional treatment records are to be 
requested, the veteran should be afforded a new medical 
examination to take into account the records of prior 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for his lower back disabilities since 
January 2000 to include the records of 
treatment by Dr. Keye.  After obtaining 
the requested information and any 
necessary releases from the veteran, the 
RO should contact the named medical 
providers and obtain copies of all 
medical records concerning the veteran's 
treatment since January 2000.

2.  Next, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should schedule the veteran 
for VA orthopedic examination to 
ascertain the nature and etiology of his 
lower back disability.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examinations.  
A notation to the effect that this record 
review took place should be included in 
the examination reports.  Any test or 
studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's lower back disability was 
either caused by the service-connected 
disabilities in the right and left heels, 
or, if not directly caused by the heel 
disability, was the back condition 
aggravated by the bilateral heel 
disability.  The examiner should set 
forth in detail all findings that provide 
a basis for the opinion.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



